Citation Nr: 1523739	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for cerebellar ataxia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran testified before a Decision Review Officer in May 2012 and before the undersigned Veterans Law Judge in December 2013.  Copies of the hearing transcripts are associated with the claims file.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed cerebellar ataxia had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Cerebellar ataxia was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records show several treatment visits for complaints of leg pain in November 1992, September 1993, November 1993, September 1994, and October 1994.  A January 1996 separation examination noted a normal clinical evaluation of his lower extremities and neurological system.  The Veteran complained of swollen or painful joints in a report of medical history completed at that time. 

Post-service records reflect that the Veteran was diagnosed with cerebellar ataxia in 2003.  The record includes an October 2005 private treatment note which indicated that the Veteran had first noted difficulties around 1993 at the time he was in boot camp.  It was noted that the Veteran found his equilibrium had begun to deteriorate, he had difficulty controlling his movements and running.  In a July 2006 private treatment record it was noted that the Veteran had a notable change in his neurological constellation with cerebellar ataxia, with a course dating back thirteen years, but more rapid over the last year or two.  It was noted that genetic testing had been normal but that testing should be done to test for possible Wilson's disease.   

An October 2011 letter from the Veteran's treating physician reflected that the Veteran had been his primary care patient since 2003 and at that point a workup of neurologic problems that had become symptomatic in 1992 or 1993 had been initiated.  The doctor noted that the Veteran had been diagnosed with spinocerebellar ataxia, and according to the enclosed notes from the consulting necrologists this condition first became apparent during the Veteran's service in the Marine Corps. 

The Veteran submitted statements from his family attesting that he had been an athletic person prior to service but when he would come home to visit during service they began to notice neurological issues.  Significantly, a September 2011 letter from his cousin, a nurse, noted that after the Veteran had been in the Marines for a couple of years she noticed he had a slight slur and that there was something different about his walking gait.  She described how the Veteran's body posture and positioning was that of someone who was mildly ataxic.  She stated that his condition has deteriorated over time.

The record also includes October 2005 and January 2006 medical records which seem to attribute the Veteran's cerebellar ataxia to a hereditary problem.  However, it should be noted that a July 2006 treatment record confirmed that genetic testing was normal.  Additionally, a July 2012 VA examiner opined that the Veteran's cerebellar ataxia was less likely than not incurred in or caused by service.  Nevertheless, in his rationale he noted that it is possible that the Veteran's symptoms had been present to some degree while he was in active military service. 

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current cerebellar ataxia and his military service.  As all elements of service connection have been satisfied, service connection for cerebellar ataxia is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2014).

ORDER

Service connection for cerebellar ataxia is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


